United States Court of Appeals
      for the Federal Circuit
                  ______________________

              IN RE: SIMON SHIAO TAM,
                        Appellant
                 ______________________

                        2014-1203
                  ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 85472044.
                  ______________________

         SUA SPONTE HEARING EN BANC
              ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, and
              HUGHES, Circuit Judges.
PER CURIAM.
                       ORDER
    This case was argued before a panel of three judges on
January 9, 2015. A sua sponte request for a poll on
whether to consider this case en banc in the first instance
was made. A poll was conducted and the judges who are
in regular active service voted for sua sponte en banc
consideration.
   Accordingly,
   IT IS ORDERED THAT:
   (1) The panel opinion of April 20, 2015 is vacated,
and the appeal is reinstated.
2                                                  IN RE TAM




    (2) This case be heard en banc sua sponte under 28
U.S.C. § 46 and Federal Rule of Appellate Procedure
35(a). The court en banc shall consist of all circuit judges
in regular active service who are not recused or disquali-
fied.
    (3) The parties are requested to file new briefs. The
briefs should address the following issue:
    Does the bar on registration of disparaging marks
    in 15 U.S.C. § 1052(a) violate the First Amend-
    ment?
    (4) This appeal will be heard en banc on the basis of
the additional briefing ordered herein, and oral argument.
An original and thirty copies of the new en banc briefs
shall be filed, and two copies of each en banc brief shall be
served on opposing counsel. Appellant’s en banc brief is
due 45 days from the date of this order. Appellee’s en
banc response brief is due within 30 days of service of
appellant’s en banc brief, and the reply brief within 15
days of service of the response brief. Briefs shall adhere
to the type-volume limitations set forth in Federal Rule of
Appellate Procedure 32 and Federal Circuit Rule 32.
    (5) Briefing should be strictly limited to the issue set
forth above.
    (6) Briefs of amici curiae will be entertained, and any
such amicus briefs may be filed without consent and leave
of court but otherwise must comply with Federal Rule of
Appellate Procedure 29 and Federal Circuit Rule 29.
    (7) Oral argument will be held at a time and date to
be announced later
                                    FOR THE COURT

April 27, 2015                      /s/ Daniel E. O’Toole
   Date                             Daniel E. O’Toole
                                    Clerk of Court